Citation Nr: 0834360	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-41 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from January 1985 to 
October 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating action that 
inter alia denied the veteran's petition to reopen a 
previously-denied claim for service connection for a claimed 
nervous disorder.  

In October 2004 the RO issued a Statement of the Case (SOC) 
that reopened the claim of service connection for a claimed 
nervous disorder and denied service connection on the merits.  

In May 2007, the Board reopened the veteran's claim for a 
psychiatric disorder and remanded the claim for further 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years after service.  

2.  The currently demonstrated depression NOS is not shown to 
be due to any event or incident of his period of active 
service. 


CONCLUSION OF LAW

The veteran's disability manifested by depression NOS is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in September 2003 and June 2007, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  The Board also notes 
that the veteran's case has been remanded for additional 
development, to include a VA examination.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the medical evidence shows that the veteran has 
been diagnosed with depression NOS.  The Board will therefore 
concentrate its analysis on whether the veteran's diagnosed 
disability is the result of his active service. 

Here, the veteran's service medical records do not show any 
complaints or findings of an innocently acquired psychiatric 
disorder.  There is also no indication of any psychiatric 
condition in the first year of service.  

In August 1992, the veteran was afforded VA examination in 
connection with his original claim.  However, following a 
mental status examination, the veteran was  found to have no 
psychiatric disability.  

Subsequent VA treatment records from 2001 to 2003 show 
diagnoses of major depressive disorder, and rule out 
generalized anxiety disorder.  A June 2003 questionnaire 
filled out by the veteran's private physician also noted a 
diagnosis of major depressive disorder with psychotic 
features.  Additionally, this physician opined that the 
veteran's disability was related to his military service.  

Then, the veteran was afforded a VA examination dated in May 
2008.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination.  

The veteran's medical, service, and social history was 
reviewed for the report, and his current symptoms were noted.  
After examination, the veteran was diagnosed with depression 
NOS, unrelated to military events.  Alcohol dependence, in 
complete remission was also diagnosed on Axis I.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence of record is against the 
veteran's claim.  In this regard, the Board notes that the VA 
examiner in 2008 opined that the diagnosed depression was not 
related to his military service.  A VA examination in August 
1992 also did not identify any psychiatric disability that 
was linked to active service.  

While the veteran's claims file does contain a favorable 
opinion from the veteran's private physician, the recent VA 
opinion was more thorough, going through the veteran's 
military and social history in coming to a conclusion, 
whereas the June 2003 opinion was the result of checking 
"yes" to questions on a questionnaire provided by the 
veteran's representative without elaboration or any basis for 
the answers given.  

In this case, the Board finds that the opinion of the May 
2008 VA examiner is more persuasive.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  

While the veteran may feel that his condition is related to 
his active service, the Board notes that, as a lay person, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran is competent to testify to a continuity of 
symptomatology since service, but medical expertise would be 
required to link that symptomatology to his current 
disability.  Id, cf. Barr v. Nicholson, 21 Vet. App. 303 
(2007) (holding that in some cases a veteran's report of a 
continuity of symptomatology can establish a nexus between 
in-service disease or injury and current disability).  

In this case, the medical evidence is against a finding that 
the veteran's diagnosed depression NOS had its clinical onset 
in service or is due any event or incident of his service.  
Accordingly, the claim of service connection must be denied.  


ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include depression, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


